Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4 are currently pending in the instant application.  Claims 1-4 are rejected in this Office Action.
I.	Priority
The instant application is a DIV of 16/121,353, filed on September 4, 2018 PAT 11104644 which is a DIV of 15/455,932, filed on March 10, 2017 PAT 10131631 which  claims benefit of US Provisional Application 62/306,468, filed on March 10, 2016. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 20, 2022 and July 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winston-McPherson, et al. (Bioorg. Med. Chem. Lett. 2014) or Tang, et al. (US 2016/0039754 A1).  The instant invention claims  
    PNG
    media_image1.png
    356
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    527
    592
    media_image3.png
    Greyscale
 
 The Winston-McPherson, et al. reference teaches indole derivatives such as 
    PNG
    media_image4.png
    173
    271
    media_image4.png
    Greyscale
 (See page 7, line 17) wherein R1 to R11 are H and the use of these indoles as potent agonists of AhR.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Tang, et al. reference teaches indole derivatives such as 
    PNG
    media_image4.png
    173
    271
    media_image4.png
    Greyscale
 (See page 71, paragraph 0004, compound 1) wherein R1 to R11 are H and the use of these indoles as potent agonists of AhR (see paragraph 0005).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

				
STATUTORY DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No.10,131,631. This is a statutory double patenting rejection.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626